Citation Nr: 0024472	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran had unverified active service from February 1942 
to December 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  At the time of the veteran's death in June 1963, he was 
service-connected for arthritis of the left knee, evaluated 
as 10 percent disabling from January 1960.

3.  The veteran was not rated totally disabled due to a 
service connected disability for 10 or more years prior to 
his death.

4. The veteran was not unemployable due to service connected 
disability for 10 or more years prior to his death.


CONCLUSION OF LAW

The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's widow.  She maintains, in 
substance, that the veteran was evaluated as 70 percent 
disabling at the time of his death and therefore she is 
entitled to benefits under 38 U.S.C.A. § 1318.  Accordingly, 
a favorable determination is requested.

Benefits authorized by 38 U.S.C.A. § 1318 shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met:  (1) the veteran's death 
was not caused by his or her own willful misconduct; and (2) 
the veteran was in receipt of, or for any reason (including 
receipt of military retired or retirement pay or correction 
of a rating after the veteran's death based on clear and 
unmistakable error (CUE)), was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that either: (i) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  38 C.F.R. § 3.22 (1999).

The veteran's death certificate reflects that the veteran 
died on June 13, 1963 and that his death was caused by 
coronary thrombosis due to arteriosclerotic heart disease.  
An August 1963 rating decision which considered the veteran's 
entitlement to a permanent and total evaluation under 
38 U.S.C.A. § 521 (recodified at § 1521), for purposes of 
accrued benefits under 38 U.S.C.A. § 3021 (recodified at 
§ 5121) reflects that the veteran's sole service-connected 
disability was arthritis of the left knee, evaluated as 10 
percent disabling from January 1960 to his death in June 
1963.  His non-service-connected disabilities were 
arteriosclerotic heart disease, evaluated as 60 percent 
disabling; anxiety reaction, evaluated as 10 percent 
disabling; and fungus infection of the ear, evaluated as 
noncompensable.  The veteran's combined evaluation, including 
for nonservice-connected disabilities was 70 percent, with a 
combined evaluation of 10 percent for service-connected 
disability.  

The Board notes that an inactive retired XC-folder for the 
veteran exists which was not forwarded to the Board.  
However, the evidence of record is adequate for consideration 
of the appeal without prejudice to the appellant.  
Specifically, the evidence of record establishes the rating 
assigned or warranted for service-connected disability at the 
time of the veteran's death.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
appellant.  Soyini v. Derwinski, 1 Vet. App. 540 (1991)

Based on a thorough review of the evidence, the Board finds 
that appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  Although the veteran's death has not 
been shown to be the result of his own willful misconduct, at 
the time of his death the veteran was not in receipt of 
compensation for a service-connected disability that had been 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or that had been so 
rated continuously for a period of not less than 5 years from 
the date of his discharge or other release from active duty.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Similarly, the appellant has failed to show that but for 
receipt by the veteran of military retired or retirement pay, 
or CUE in a rating decision made during his lifetime, he 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  Id.  

In this regard, the Board notes that the appellant has not 
alleged CUE in any rating decision made during the veteran's 
lifetime.  Finally, the appellant has not argued, and it has 
not been shown by the veteran's last VA examination, 
conducted six days prior to his death, that a 100 percent 
schedular evaluation or a total rating based on individual 
unemployability was warranted for the veteran's service-
connected left knee arthritis.  In this regard, the veteran 
was noted at that time to have a normal gait, with only 
occasional knee pain, and slipping of the joint on flexion.

In light of the above, the Board finds that the veteran was 
not in receipt of or entitled to receive compensation for any 
service-connected disability rated totally disabling at the 
time of his death, and therefore DIC benefits based on 
38 U.S.C.A. § 1318 may not be paid on his behalf.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to DIC under 38 U.S.C.A. § 1318 is denied. 


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

